- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 15/10 - 11/24/2010 NOTICE TO THE MARKET Copel's CEO, Mr. Ronald Thadeu Ravedutti, passed away this morning (November 24), at 59 years of age, victim of a road traffic accident in the Campina Grande do Sul region, few kilometers away from the city of Curitiba. Mr. Ravedutti was returning from São Paulo, where he had participated in the National Distribution Seminar with Copel's electricians who were ranked first and second in the National Electricians Competition. Mr. Ronald Ravedutti built his career at Copel where he worked for 40 years, and held the positions of Chief Financial and Investor Relations Officer, Corporate Management Officer, Distribution Officer, and finally on April 27, 2010, he took the position of Chief Executive Officer. The visitation will be held at the Palácio das Araucárias, located at Rua Jacy Loureiro de Campos s/n, in the city Curitiba, State of Paraná. Curitiba, November 24, 2010. For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 24, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
